OPINION.
By SHERICK, J.
In approaching such a claim we must keep constantly before us two well recognized principles; the first being, that repeals by implication, are .not favorites - of the law. The second, is the duty of a court to give expression to existing statutes which are in seeming conflict whenever possible.
The- relator points out that the Legislature of Ohio in its first session in' 1803, 1 O. L. 50 and 115, recognized that prosecuting attorneys were officers, of the'court and. a part of the judicial machinery. This attitude has been maintained .throughout the development of our state jurisprudence *451and. may be now said to be the settled policy of our law.
The fact is further noted that the Budget Act specifically repealed 102 sections of the General- Code which were not reconcilable with its intent and purpose. It is not conceivable that the Legislature was unmindful of the three sections alleged to bs now repealed by implication; rather would we entertain the view that it was appreciative of the state’s settled policy and the fact that no county officer should have the right to impair the efficiency of the prosecuting arm of the courts, for if such were possible that officer’s interference might be the very means of shielding him from responsibility for wrongdoing in office. We therefore believe the logical conclusion is, that the Legislature purposely failed to repeal these sections.
The judges of this district in State ex Justice v Thomas, Auditor, 35 Oh Ap 250, considered a like query, and it was held that a Board of County Commissioners were without power and authority to fix the amount of the salary of a criminal court bailiff and court constable, as that power is granted by §81541, 1692 and 1693 GC, to the judges of the Court of Common Pleas.
In Jenkins, Aud. v Agricultural Society, 40 Oh Ap 312, (11 Abs 366), the Fourth District reasoned to the same end.
It is therefore the judgment of this court that the motion be and the same is sustained.
HORNBECK, PJ, and BARNES, J, concur.